Citation Nr: 0613227	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-12 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which granted service connection 
for hemorrhoids and assigned a noncompensable evaluation 
effective from November 26, 2002.  In June 2004, the veteran 
testified before the undersigned at a Travel Board hearing.  
In November 2004, the Board remanded this case.  


FINDING OF FACT

The veteran's hemorrhoids are productive of bleeding and 
excessive redundant tissue, but do not cause anemia or 
fissures.


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating, but no more, 
for hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.114, Code 7336 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

December 2002 and May 2005 letters fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The letters cumulatively told the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The December 2002 letter did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date.  The May 2005 letter provided notice of the 
type of evidence necessary to establish a disability rating, 
but did not provide notice of the type of evidence necessary 
to establish an effective date should the claimant's claim 
for a higher rating be granted.  In a January 2003 rating 
decision, the RO granted service connection for hemorrhoids 
and the issue on appeal concerns the claim of entitlement to 
a higher evaluation for this now service-connected 
disability.  

Even though neither letter included adequate notice of what 
was needed to establish an effective date, the Board finds no 
prejudice to the claimant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  In this regard, the Board observes that the 
December 2002 VCAA notice was properly tailored to the 
application for the original request for service-connected 
benefits.  As stated above, the RO awarded service connection 
for hemorrhoids in the January 2003 rating decision and 
assigned an initial noncompensable disability rating 
effective November 2002 (date of claim).  The May 2005 letter 
provided notification regarding the claim for a higher 
rating.  Therefore, the letters cumulatively served their 
purposes in that they provided section 5103(a) notice of the 
claimant; and its application is not longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's February 2003 notice of disagreement (NOD), 
the claimant took issue with the initial noncompensable 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
March 2003 statement of the case (SOC) which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1) (West 2002).  
Also, as noted, the May 2005 letter addressed this matter.  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) (West 2002) and 
7105(d), as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b) (2005).  See also Dingess/Hartman, supra.

Moreover, the Board is assigning a higher rating.  Once the 
RO effectuates the Board's grant, the RO can cure any VCAA 
notice defect with respect to the effective date element.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded two VA examinations in January 
2003 and June 2005.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected hemorrhoids since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examinations were thorough and supported by VA 
outpatient treatment records.  The examinations, in 
particular the most recent VA examination, in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's service-connected hemorrhoid condition has been 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this diagnostic code, hemorrhoids with persistent 
bleeding and with secondary anemia or with fissures warrant a 
20 percent evaluation.  Large or thrombotic hemorrhoids that 
are irreducible, with excessive redundant tissue evidencing 
frequent recurrences, warrant a 10 percent evaluation.  Mild 
or moderate hemorrhoids warrant a non- compensable rating.

The January 2003 examination revealed that the veteran had 
three small internal and nonthrombosed hemorrhoids.  The 
veteran reported that he had rectal bleeding on a monthly 
basis, and noticed blood on toilet paper and in the toilet 
water.  The veteran did not have anemia or fissures.  
Subsequent private records show that the veteran continued to 
be treated for chronic external hemorrhoids which caused 
bleeding.  In June 2005, another VA examination was 
conducted.  At that time, physical examination showed that 
the veteran had moderate to severe Grade II internal 
hemorrhoids with evidence of bleeding and with excessive 
redundant tissue.  The veteran did not have anemia nor 
fissures.  The bleeding was noted to be daily.  

In sum, the veteran's hemorrhoids are productive of bleeding 
and excessive redundant tissue.  They are not large, 
thrombotic, or irreducible.  Thus, they are productive of 
some of the rating criteria.  The Board is mindful of the 
degree of severity indicated by the VA examiner.  In viewing 
the evidence as a whole, the veteran's hemorrhoids more 
clearly approximate the criteria for a 10 percent rating.  A 
higher 20 percent rating is not warranted, however, because 
the hemorrhoids do not cause anemia or fissures.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 10 percent for 
hemorrhoids.  


ORDER

Entitlement to a 10 percent rating for hemorrhoids is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


